 

Exhibit 10.1

 

PROMISSORY NOTE PURCHASE AGREEMENT

 

THIS PROMISSORY NOTE PURCHASE AGREEMENT (this “Agreement”) is entered into as of
March 2, 2020 (the “Execution Date”), by and among Bridgeway National Corp., a
Delaware corporation (the “Company”), SBI Investments LLC, 2014-1, a statutory
series of a Delaware limited liability company (“SBI”), and the other parties
hereto identified as “Purchasers” (collectively with SBI, the “Purchasers,” and
each, a “Purchaser”) on the schedule of purchasers attached hereto (the
“Schedule of Purchasers”).

 

RECITALS

 

WHEREAS, the Company and the Purchasers are executing and delivering this
Agreement in reliance upon an exemption from securities registration afforded by
the rules and regulations as promulgated by the United States Securities and
Exchange Commission (the “SEC”) under the Securities Act of 1933, as amended
(the “Securities Act”); and

 

WHEREAS, the Purchasers desire to purchase and the Company desires to issue and
sell, upon the terms and conditions set forth in this Agreement (i) 12%
convertible promissory notes of the Company, in the form attached hereto as
Exhibit A, in an aggregate principal amount of up to US$845,000.00 in such
individual amounts to each Purchaser as set forth on the Schedule of Purchasers
(together with any note(s) issued in replacement thereof or as a dividend
thereon or otherwise with respect thereto in accordance with the terms thereof,
the “Notes”, and each, a “Note”), convertible into shares (the “Conversion
Shares”) of Common Stock pursuant to the terms of the Notes; and (ii) warrants
to acquire up to that number of shares (the “Warrant Shares”) of Common Stock as
set forth on the Schedule of Purchasers in the form attached hereto as Exhibit B
(the “Warrants”), upon the terms and subject to the limitations and conditions
set forth in the Warrants.

 

NOW, THEREFORE, in consideration of the mutual covenants contained in this
Agreement, and for other good and valuable consideration, the receipt and
adequacy of which are hereby acknowledged, the Company and each Purchaser hereby
agree as follows:

 

Article I

CERTAIN DEFINITIONS

 

Section 1.1 RECITALS. The parties acknowledge and agree that the recitals set
forth above are true and correct and are hereby incorporated in and made a part
of this Agreement.

 

Section 1.2 DEFINED TERMS. As used in this Agreement, the following terms shall
have the following meanings specified or indicated (such meanings to be equally
applicable to both the singular and plural forms of the terms defined):

 

“Agreement” shall have the meaning specified in the preamble hereof.

 

“Closing” shall have the meaning specified in Section 2.3.

 

“Closing Date” shall have the meaning specified in Section 2.3

 

“Common Stock” shall mean the Company’s Class A common stock, $0.01 par value
per share, and any shares of any other class of common stock whether now or
hereafter authorized, having the right to participate in the distribution of
dividends (as and when declared) and assets (upon liquidation of the Company).

 



-1-

 

 

“Company” shall have the meaning specified in the preamble to this Agreement.

 

“Confidential Information” means any information disclosed by any party to this
Agreement to the another party to this Agreement, either directly or indirectly,
in writing, orally or by inspection of tangible objects (including, without
limitation, documents, formulae, business information, trade secrets,
technology, strategies, prototypes, samples, plant and equipment), whether or
not designated as “Confidential,” “Proprietary” or some similar designation.
Confidential Information may also include information disclosed by third
parties. Confidential Information shall not, however, include any information
which (i) was publicly known and made generally available in the public domain
prior to the time of disclosure by the disclosing party; (ii) becomes publicly
known and made generally available after disclosure by the disclosing party to
the receiving party through no action or inaction of the receiving party; (iii)
is already in the possession of the receiving party at the time of disclosure by
the disclosing party as shown by the receiving party’s files and records
immediately prior to the time of disclosure; (iv) is obtained by the receiving
party from a third party without a breach of such third party’s obligations of
confidentiality; (v) is independently developed by the receiving party without
use of or reference to the disclosing party’s Confidential Information, as shown
by documents and other competent evidence in the receiving party’s possession;
or (vi) is required by law to be disclosed by the receiving party, provided that
the receiving party gives the disclosing party prompt written notice of such
requirement prior to such disclosure and reasonable assistance in obtaining an
order protecting the information from public disclosure.

 

“Current Report” shall have the meaning set forth in Section 5.2.

 

“Damages” shall mean any loss, claim, damage, liability, cost and expense
(including, without limitation, reasonable attorneys’ fees and disbursements and
costs and expenses of expert witnesses and investigation).

 

“Disqualification Event” shall have the meaning specified in Section 4.23.

 

“Environmental Laws” shall have the meaning set forth in Section 4.12.

 

“Exchange Act” shall mean the Securities Exchange Act of 1934, as amended, and
the rules and regulations promulgated thereunder.

 

“Execution Date” shall have the meaning set forth in the preamble to this
Agreement.

 

“FINRA” shall mean the Financial Industry Regulatory Authority, Inc.

 

“Indemnified Party” shall have the meaning specified in Section 7.2.

 

“Indemnifying Party” shall have the meaning specified in Section 7.2.

 

“Issuer Covered Person” shall have the meaning specified in Section 4.23.

 

“Lien” means a lien, charge, pledge, security interest, encumbrance, right of
first refusal, preemptive right or any other restriction.

 

“Material Adverse Effect” shall mean any effect on the business, operations,
properties, or financial condition of the Company and/or the Subsidiaries that
is material and adverse to the Company and/or the Subsidiaries and/or any
condition, circumstance, or situation that prohibit or otherwise materially
interfere with the ability of the Company and/or the Subsidiaries to enter into
and/or perform its obligations under any Transaction Document.

 



-2-

 

 

“Note” shall have the meaning set forth in the Recitals.

 

“Person” shall mean an individual, a corporation, a partnership, an association,
a trust or other entity or organization, including a government or political
subdivision or an agency or instrumentality thereof.

 

“Principal Market” shall mean any of the national exchanges (i.e. NYSE, NYSE
AMEX, NASDAQ), or principal quotation systems (i.e. OTCQX, OTCQB, OTC Pink, the
OTC Bulletin Board), or other principal exchange or recognized quotation system
which is at the time the principal trading platform or market for the Common
Stock.

 

“Purchaser” shall have the meaning specified in the preamble to this Agreement.

 

“Regulation D” shall mean Regulation D promulgated under the Securities Act.

 

“Rule 144” shall mean Rule 144 promulgated under the Securities Act or any
similar provision then in force under the Securities Act.

 

“SEC” shall mean the United States Securities and Exchange Commission.

 

“SEC Documents” shall have the meaning specified in Section 4.4.

 

“Securities” shall mean the Notes, Warrants, Conversion Shares, and Warrant
Shares.

 

“Securities Act” shall mean the Securities Act of 1933, as amended.

 

“Subsidiary” or “Subsidiaries” means any Person the Company wholly-owns or
controls, or in which the Company, directly or indirectly, owns a majority of
the voting stock or similar voting interest, in each case that would be
disclosable pursuant to Item 601(b)(21) of Regulation S-K promulgated under the
Securities Act.

 

“Trading Day” shall mean a day on which the Principal Market shall be open for
business.

 

“Transaction Documents” shall mean this Agreement, the Notes, the Warrants, the
TA Letters and all schedules and exhibits hereto and thereto.

 

“Variable Security Holder” means any holder of any securities of the Company
that (A) have or may have conversion rights of any kind, contingent, conditional
or otherwise, in which the number of shares that may be issued pursuant to such
conversion right varies with the market price of the Common Stock, or (B) are or
may become convertible into Common Stock (including without limitation
convertible debt, warrants or convertible preferred stock), with a conversion
price that varies with the market price of the Common Stock, even if such
security only becomes convertible following an event of default, the passage of
time, or another trigger event or condition.

 

Article II

PURCHASE AND SALE OF NOTE

 

Section 2.1 Purchase of Note. On the Closing Date, the Company shall issue and
sell to the Purchasers and the Purchasers agree to purchase from the Company the
Notes.

 



-3-

 

 

Section 2.2 Form of Payment. On the Closing Date, each Purchaser shall pay a
purchase price for its Note, for an aggregate purchase price among all
Purchasers of $750,000.00, for an aggregate face value of Notes of up to
$845,000.00, as set forth on the Schedule of Purchasers, by wire transfer of
immediately available funds, in accordance with the Company’s written wiring
instructions against delivery of the Notes, subject to Section 8.7.

 

Section 2.3 Closing Date. Subject to the satisfaction (or written waiver) of the
conditions thereto set forth in Article VI below, the “Closing Date” shall be
5:00 P.M., Eastern Standard Time on or about the Execution Date, or such other
mutually agreed upon time. The closing of the transactions contemplated by this
Agreement (the “Closing”) shall occur on the Closing Date at such location as
may be agreed to by the parties.

 

Article III

REPRESENTATIONS AND WARRANTIES OF PURCHASERS

 

Each Purchaser, severally, represents and warrants to the Company that:

 

Section 3.1 NO LEGAL ADVICE FROM THE COMPANY. The Purchaser acknowledges that it
has had the opportunity to review this Agreement and the transactions
contemplated by this Agreement with its own legal counsel and investment and tax
advisors. Except with respect to the representations, warranties and covenants
contained in this Agreement, the Purchaser is relying solely on such counsel and
advisors and not on any statements or representations of the Company or any of
its representatives or agents for legal, tax or investment advice with respect
to this investment, the transactions contemplated by this Agreement or the
securities laws of any jurisdiction.

 

Section 3.2 AUTHORITY. The Purchaser has the requisite power and authority to
enter into and perform its obligations under this Agreement and to consummate
the transactions contemplated hereby. The execution and delivery of this
Agreement and the consummation by it of the transactions contemplated hereby
have been duly authorized by all necessary action and no further consent or
authorization of the Purchaser is required. This Agreement constitutes the valid
and binding obligation of the Purchaser enforceable against it in accordance
with its terms, subject to applicable bankruptcy, insolvency, or similar laws
relating to, or affecting generally the enforcement of, creditors’ rights and
remedies or by other equitable principles of general application.

 

Section 3.3 ORGANIZATION AND STANDING. The Purchaser is a duly formed entity or
series thereof, validly existing and in good standing under the laws of the
jurisdiction of its formation with full right and authority to enter into and to
consummate the transactions contemplated by this Agreement and the Notes.

 

Article IV

REPRESENTATIONS AND WARRANTIES OF THE COMPANY

 

The Company represents and warrants to each Purchaser that, except as set forth
in the disclosure schedules hereto, as of the Execution Date and at the Closing
Date:

 

Section 4.1 ORGANIZATION OF THE COMPANY. The Company is a corporation duly
incorporated, validly existing and in good standing under the laws of the state
of Delaware, with the requisite power and authority to own and use its
properties and assets and to carry on its business as currently conducted. Each
of the Subsidiaries is an entity duly incorporated or otherwise organized,
validly existing and in good standing under the laws of the jurisdiction of its
incorporation or organization, with the requisite power and authority to own and
use its properties and assets and to carry on its business as currently
conducted. Each of the Company and the Subsidiaries is not in violation or
default of any of the provisions of its respective certificate or articles of
incorporation, bylaws or other organizational or charter documents. Each of the
Company and the Subsidiaries is duly qualified to conduct business and is in
good standing as a foreign corporation or other entity in each jurisdiction in
which the nature of the business conducted or property owned by it makes such
qualification necessary, except where the failure to be so qualified or in good
standing, as the case may be, could not have or reasonably be expected to result
in a Material Adverse Effect and no proceeding has been instituted in any such
jurisdiction revoking, limiting or curtailing or seeking to revoke, limit or
curtail such power and authority or qualification.

 



-4-

 

 

Section 4.2 AUTHORITY/ISSUANCE. The Company has the requisite corporate power
and authority to enter into and perform its obligations under the Transaction
Documents. The execution and delivery of this Agreement and the Securities by
the Company and the consummation by it of the transactions contemplated hereby
and thereby have been duly authorized by all necessary corporate action and no
further consent or authorization of the Company or its Board of Directors or
stockholders is required. Each of this Agreement and each Note and each Warrant
has been duly executed and delivered by the Company and constitutes a valid and
binding obligation of the Company enforceable against the Company in accordance
with its terms, except as such enforceability may be limited by applicable
bankruptcy, insolvency, or similar laws relating to, or affecting generally the
enforcement of, creditors’ rights and remedies or by other equitable principles
of general application. The Conversion Shares and Warrant Shares are duly
authorized and fully reserved for issuance and, upon conversion of each Note and
exercise of each Warrant, in accordance with its terms, will be validly issued,
fully paid and non-assessable, and free from all taxes, Liens, claims and
encumbrances with respect to the issue thereof, with the Purchaser being
entitled to all rights accorded to a holder of Common Stock.

 

Section 4.3 LISTING AND MAINTENANCE REQUIREMENTS. The Common Stock is registered
pursuant to Section 12(b) or 12(g) of the Exchange Act, and the Company has
taken no action designed to, or which to its knowledge is likely to have the
effect of, terminating the registration of the Common Stock under the Exchange
Act, nor has the Company received any notification that the SEC is contemplating
terminating such registration. The Company has not, in the twelve (12) months
preceding the Execution Date, received notice from the Principal Market on which
the Common Stock is or has been listed or quoted to the effect that the Company
is not in compliance with the listing or maintenance requirements of such
Principal Market. The Company is, and has no reason to believe that it will not
in the foreseeable future continue to be, in compliance with all such listing
and maintenance requirements.

 

Section 4.4 SEC DOCUMENTS; DISCLOSURE. Except as set forth on Section 4.4, the
Company has filed all reports, schedules, forms, statements and other documents
required to be filed by the Company under the Securities Act and the Exchange
Act, including pursuant to Section 13(a) or 15(d) thereof, for the one (1) year
preceding the Execution Date (or such shorter period as the Company was required
by law or regulation to file such material) (the foregoing materials, including
the exhibits thereto and documents incorporated by reference therein, being
collectively referred to herein as the “SEC Documents”) on a timely basis or has
received a valid extension of such time of filing and has filed any such SEC
Documents prior to the expiration of any such extension. As of their respective
dates, the SEC Documents complied in all material respects with the requirements
of the Securities Act and the Exchange Act, as applicable, and other federal
laws, rules and regulations applicable to such SEC Documents, and none of the
SEC Documents when filed contained any untrue statement of a material fact or
omitted to state a material fact required to be stated therein or necessary in
order to make the statements therein, in light of the circumstances under which
they were made, not misleading. The financial statements of the Company included
in the SEC Documents comply as to form and substance in all material respects
with applicable accounting requirements and the published rules and regulations
of the SEC or other applicable rules and regulations with respect thereto. Such
financial statements have been prepared in accordance with generally accepted
accounting principles applied on a consistent basis during the periods involved
(except (a) as may be otherwise indicated in such financial statements or the
notes thereto or (b) in the case of unaudited interim statements, to the extent
they may not include footnotes or may be condensed or summary statements) and
fairly present in all material respects the financial position of the Company as
of the dates thereof and the results of operations and cash flows for the
periods then ended (subject, in the case of unaudited statements, to normal,
immaterial, year-end audit adjustments). The Company maintains a system of
internal accounting controls appropriate for its size. There is no transaction,
arrangement, or other relationship between the Company and an unconsolidated or
other off balance sheet entity that is not disclosed by the Company in its
financial statements or otherwise that would be reasonably likely to have a
Material Adverse Effect. Except with respect to the material terms and
conditions of the transactions contemplated by the Transaction Documents, the
Company confirms that neither it nor any other Person acting on its behalf has
provided the Purchaser or its agents or counsel with any information that it
believes constitutes or might constitute material, non-public information. The
Company understands and confirms that the Purchaser will rely on the foregoing
representation in effecting transactions in securities of the Company.

 



-5-

 

 

Section 4.5 NO CONFLICTS. The execution, delivery and performance of this
Agreement and the Note by the Company, and the consummation by the Company of
the transactions contemplated hereby and thereby, do not and will not: (a)
result in a violation of the Company’s or any Subsidiary’s certificate or
articles of incorporation, by-laws or other organizational or charter documents,
(b) conflict with, or constitute a default (or an event that with notice or
lapse of time or both would become a default) under, result in the creation of
any Lien upon any of the properties or assets of the Company or any Subsidiary,
or give to others any rights of termination, amendment, acceleration or
cancellation of, any agreement, indenture, instrument or any “lock-up” or
similar provision of any agreement to which the Company or any Subsidiary is a
party, or (c) result in a violation of any federal, state or local law, rule,
regulation, order, judgment or decree (including federal and state securities
laws and regulations) applicable to the Company or any Subsidiary or by which
any property or asset of the Company or any Subsidiary is bound or affected
(except for such conflicts, defaults, terminations, amendments, accelerations,
cancellations and violations as would not, individually or in the aggregate,
have a Material Adverse Effect), nor is the Company otherwise in violation of,
conflict with or in default under any of the foregoing. The business of the
Company is not being conducted in violation of any law, ordinance or regulation
of any governmental entity. The Company is not required under federal, state or
local law, rule or regulation to obtain any consent, authorization or order of,
or make any filing or registration with, any court or governmental agency in
order for it to execute, deliver or perform any of its obligations under this
Agreement or the Note (other than any SEC, FINRA or state securities filings
that may be required to be made by the Company subsequent to any Closing or any
registration statement that may be filed pursuant hereto).

 

Section 4.6 NO MATERIAL ADVERSE CHANGE. No event has occurred that would have a
Material Adverse Effect on the Company or any Subsidiary that has not been
disclosed in subsequent SEC Documents.

 

Section 4.7 LITIGATION AND OTHER PROCEEDINGS. Except as set forth on Schedule
4.7, (i) there are no actions, suits, investigations, inquiries or proceedings
pending or, to the knowledge of the Company, threatened against or affecting the
Company, any Subsidiary or any of their respective properties, (ii) nor has the
Company received any written or oral notice of any such action, suit,
proceeding, inquiry or investigation, which would have a Material Adverse Effect
or would require disclosure under the Securities Act or the Exchange Act. No
judgment, order, writ, injunction or decree or award has been issued by or, to
the knowledge of the Company, requested of any court, arbitrator or governmental
agency which would have a Material Adverse Effect. Except as set forth on
Schedule 4.7, there has not been, and to the knowledge of the Company, there is
not pending or contemplated, any investigation by the SEC involving the Company,
any Subsidiary or any current or former director or officer of the Company or
any Subsidiary.

 



-6-

 

 

Section 4.8 REGISTRATION RIGHTS. Except as set forth on Schedule 4.8, no Person
has any right to cause the Company to effect the registration under the
Securities Act of any securities of the Company or any Subsidiary.

 

Section 4.9 PURCHASER’S STATUS. The Company acknowledges and agrees that the
Purchaser is acting solely in the capacity of arm’s length purchaser with
respect to the Transaction Documents and the transactions contemplated hereby
and thereby. The Company further acknowledges that the Purchaser is not acting
as a financial advisor or fiduciary of the Company (or in any similar capacity)
with respect to the Transaction Documents and the transactions contemplated
hereby and thereby and any advice given by the Purchaser or any of its
representatives or agents in connection with the Transaction Documents and the
transactions contemplated hereby and thereby is merely incidental to the
Purchaser’s purchase of the Note. The Company further represents to the
Purchaser that the Company’s decision to enter into the Transaction Documents
has been based solely on the independent evaluation by the Company and its
representatives and advisors.

 

Section 4.10 NO GENERAL SOLICITATION; NO INTEGRATED OFFERING. Neither the
Company, any Subsidiary, nor any of their respective affiliates, nor any Person
acting on their behalf, has engaged in any form of general solicitation or
general advertising (within the meaning of Regulation D under the Securities
Act) in connection with the offer or sale of the Note. Neither the Company, nor
any person acting on its or their behalf, has directly or indirectly made any
offers or sales in any security or solicited any offers to buy any security
under circumstances that would require registration under the Securities Act of
the issuance of the Note and/or Conversion Shares to the Purchaser. The issuance
of the Note and/or Conversion Shares to the Purchaser will not be integrated
with any other issuance of the Company’s securities (past, current or future)
for purposes of any shareholder approval provisions applicable to the Company or
its securities.

 

Section 4.11 INTELLECTUAL PROPERTY RIGHTS. The Company and the Subsidiaries own
or possess adequate rights or licenses to use all material trademarks, trade
names, service marks, service mark registrations, service names, patents, patent
rights, copyrights, inventions, licenses, approvals, governmental
authorizations, trade secrets and rights necessary to conduct their respective
businesses as now conducted. None of the Company’s, nor any Subsidiary’s
material trademarks, trade names, service marks, service mark registrations,
service names, patents, patent rights, copyrights, inventions, licenses,
approvals, government authorizations, trade secrets or other intellectual
property rights have expired or terminated, or, by the terms and conditions
thereof, could expire or terminate within two years from the date of this
Agreement. The Company does not have any knowledge of any infringement by the
Company and/or any Subsidiary of any material trademark, trade name rights,
patents, patent rights, copyrights, inventions, licenses, service names, service
marks, service mark registrations, trade secret or other similar rights of
others, or of any such development of similar or identical trade secrets or
technical information by others, and there is no claim, action or proceeding
being made or brought against, or to the Company’s knowledge, being threatened
against, the Company and/or any Subsidiary regarding trademark, trade name,
patents, patent rights, invention, copyright, license, service names, service
marks, service mark registrations, trade secret or other infringement, which
could reasonably be expected to have a Material Adverse Effect.

 

Section 4.12 ENVIRONMENTAL LAWS. To the Company’s knowledge, the Company and
each Subsidiary (i) is in compliance with any and all applicable foreign,
federal, state and local laws and regulations relating to the protection of
human health and safety, the environment or hazardous or toxic substances or
wastes, pollutants or contaminants (“Environmental Laws”), (ii) has received all
permits, licenses or other approvals required of it under applicable
Environmental Laws to conduct its respective businesses and (iii) is in
compliance with all terms and conditions of any such permit, license or
approval, except where, in each of the three foregoing clauses, the failure to
so comply could not reasonably be expected to have, individually or in the
aggregate, a Material Adverse Effect.

 



-7-

 

 

Section 4.13 TITLE. Except as disclosed in the SEC Documents, the Company and
each Subsidiary has good and marketable title in fee simple to all real property
owned by it and good and marketable title in all personal property owned by it
that is material to the business of the Company and each Subsidiary, in each
case free and clear of all Liens and, except for Liens as do not materially
affect the value of such property and do not materially interfere with the use
made and proposed to be made of such property by the Company or any Subsidiary
and Liens for the payment of federal, state or other taxes, the payment of which
is neither delinquent nor subject to penalties. Any real property and facilities
held under lease by the Company or any Subsidiary is held under valid,
subsisting and enforceable leases with which the Company is in compliance with
such exceptions as are not material and do not interfere with the use made and
proposed to be made of such property and buildings by the Company or any
Subsidiary.

 

Section 4.14 INSURANCE. The Company and each Subsidiary is insured by insurers
of recognized financial responsibility against such losses and risks and in such
amounts as management of the Company reasonably believes to be prudent and
customary in the businesses in which the Company and each Subsidiary is engaged.
Neither the Company, nor any Subsidiary has been refused any insurance coverage
sought or applied for, and the Company has no reason to believe that it or any
Subsidiary will not be able to renew its existing insurance coverage as and when
such coverage expires or to obtain similar coverage from similar insurers as may
be necessary to continue its business at a cost that would not materially and
adversely affect the condition, financial or otherwise, or the earnings,
business or operations of the Company, taken as a whole.

 

Section 4.15 REGULATORY PERMITS. The Company and each Subsidiary possesses all
material certificates, authorizations and permits issued by the appropriate
federal, state or foreign regulatory authorities necessary to conduct its
businesses, and neither the Company, nor any Subsidiary has received any notice
of proceedings relating to the revocation or modification of any such
certificate, authorization or permit.

 

Section 4.16 TAX STATUS. The Company and each Subsidiary has made or filed all
federal and state income and all other material tax returns, reports and
declarations required by any jurisdiction to which it is subject (unless and
only to the extent that the Company has set aside on its books provisions
reasonably adequate for the payment of all unpaid and unreported taxes) and has
paid all taxes and other governmental assessments and charges that are material
in amount, shown or determined to be due on such returns, reports and
declarations, except those being contested in good faith and has set aside on
its books provision reasonably adequate for the payment of all taxes for periods
subsequent to the periods to which such returns, reports or declarations apply.
There are no unpaid taxes in any material amount claimed to be due by the taxing
authority of any jurisdiction, and the officers of the Company know of no basis
for any such claim.

 

Section 4.17 TRANSACTIONS WITH AFFILIATES. Except as set forth in the SEC
Documents, none of the officers or directors of the Company or any Subsidiary,
and to the knowledge of the Company, none of the employees of the Company or any
Subsidiary is presently a party to any transaction with the Company or any
Subsidiary (other than for services as employees, officers and directors),
including any contract, agreement or other arrangement providing for the
furnishing of services to or by, providing for rental of real or personal
property to or from, or otherwise requiring payments to or from any officer,
director or such employee or, to the knowledge of the Company, any entity in
which any officer, director, or any such employee has a substantial interest or
is an officer, director, trustee or partner, in each case in excess of the
lesser of (i) US$120,000.00 or (ii) one percent of the average of the Company’s
total assets at year end for the last two completed fiscal years, other than for
(i) payment of salary or consulting fees for services rendered, (ii)
reimbursement for expenses incurred on behalf of the Company or any Subsidiary
and (iii) other employee benefits, including stock option agreements under any
stock option plan of the Company.

 



-8-

 

 

Section 4.18 FOREIGN CORRUPT PRACTICES. None of the Company, any Subsidiary, or
to the knowledge of the Company, any agent or other Person acting on behalf of
the Company or any Subsidiary, has (i) directly or indirectly, used any funds
for unlawful contributions, gifts, entertainment or other unlawful expenses
related to foreign or domestic political activity, (ii) made any unlawful
payment to foreign or domestic government officials or employees or to any
foreign or domestic political parties or campaigns from corporate funds, (iii)
failed to disclose fully any contribution made by the Company of any Subsidiary
(or made by any Person acting on its behalf of which the Company is aware) which
is in violation of law, or (iv) violated in any material respect any provision
of the Foreign Corrupt Practices Act of 1977, as amended.

 

Section 4.19 SARBANES-OXLEY. The Company is in compliance with all provisions of
the Sarbanes-Oxley Act of 2002, as amended, which are applicable to it.

 

Section 4.20 CERTAIN FEES. No brokerage or finder’s fees or commissions are or
will be payable by the Company to any broker, financial advisor or consultant,
finder, placement agent, investment banker, bank or other Person with respect to
the transactions contemplated by the Transaction Documents. The Purchaser shall
have no obligation with respect to any fees or with respect to any claims made
by or on behalf of other Persons for fees of a type contemplated in this Section
4.20 that may be due in connection with the transactions contemplated by the
Transaction Documents.

 

Section 4.21 INVESTMENT COMPANY. The Company is not an “investment company”
within the meaning of the Investment Company Act of 1940, as amended.

 

Section 4.22 ACCOUNTANTS. The Company’s accountants are set forth in the SEC
Documents and, to the knowledge of the Company, such accountants are an
independent registered public accounting firm as required by the Securities Act.

 

Section 4.23 NO DISQUALIFICATION EVENTS. None of the Company, any Subsidiary,
any of their predecessors, any affiliated issuer, any director, executive
officer, other officer of the Company or any Subsidiary, any beneficial owner of
20% or more of the Company’s outstanding voting equity securities, calculated on
the basis of voting power, nor any promoter (as that term is defined in Rule 405
under the Securities Act) connected with the Company in any capacity at the time
of sale (each, an “Issuer Covered Person”) is subject to any of the “Bad Actor”
disqualifications described in Rule 506(d)(1)(i) to (viii) under the Securities
Act (a “Disqualification Event”), except for a Disqualification Event covered by
Rule 506(d)(2) or (d)(3) under the Securities Act. The Company has exercised
reasonable care to determine whether any Issuer Covered Person is subject to a
Disqualification Event.

 

Section 4.24 MONEY LAUNDERING. The Company and each Subsidiary is in compliance
with, and has not previously violated, the USA PATRIOT ACT of 2001 and all other
applicable U.S. and non-U.S. anti-money laundering laws and regulations,
including, but not limited to, the laws, regulations and Executive Orders and
sanctions programs administered by the U.S. Office of Foreign Assets Control,
including, but not limited, to (i) Executive Order 13224 of September 23, 2001
entitled, “Blocking Property and Prohibiting Transactions With Persons Who
Commit, Threaten to Commit, or Support Terrorism” (66 Fed. Reg. 49079 (2001));
and (ii) any regulations contained in 31 CFR, Subtitle B, Chapter V.

 



-9-

 

 

Section 4.25 ILLEGAL OR UNAUTHORIZED PAYMENTS; POLITICAL CONTRIBUTIONS. Neither
the Company, nor any Subsidiary has, nor, to the best of the Company’s knowledge
(after reasonable inquiry of its officers and directors), any of the officers,
directors, employees, agents or other representatives of the Company, any
Subsidiary or any other business entity or enterprise with which the Company is
or has been affiliated or associated, has, directly or indirectly, made or
authorized any payment, contribution or gift of money, property, or services,
whether or not in contravention of applicable law, (a) as a kickback or bribe to
any Person or (b) to any political organization, or the holder of or any
aspirant to any elective or appointive public office except for personal
political contributions not involving the direct or indirect use of funds of the
Company.

 

Section 4.26 SHELL COMPANY STATUS. The Company is not currently an issuer
identified in Rule 144(i)(1)(i) under the Securities Act, is subject to the
reporting requirements of Section 13 or 15(d) of the Exchange Act, has filed all
reports and other materials required to be filed by Section 13 or 15(d) of the
Exchange Act as applicable during the preceding 12 months, and, as of a date at
least one year prior to the Execution Date, has filed current “Form 10
information” with the SEC (as defined in Rule 144(i)(3) of the Securities Act)
reflecting its status as an entity that is no longer an issuer described in Rule
144(i)(1)(i) of the Securities Act.

 

Section 4.27 Acknowledgment of Dilution. The Company understands and
acknowledges the potentially dilutive effect to the Common Stock upon the
issuance of the Conversion Shares upon conversion of each Note. The Company
further acknowledges that its obligation to issue Conversion Shares upon
conversion of each Note in accordance with this Agreement, and the Note, is
absolute and unconditional regardless of the dilutive effect that such issuance
may have on the ownership interests of other shareholders of the Company.

 

Section 4.28 ABSENCE OF SCHEDULES. In the event that, at the Closing, the
Company does not deliver any disclosure schedule contemplated by this Agreement,
the Company hereby acknowledges and agrees that (i) each such undelivered
disclosure schedule shall be deemed to read as follows: “Nothing to Disclose”,
and (ii) no Purchaser has otherwise waived delivery of such disclosure schedule.

 

Article V

COVENANTS OF THE COMPANY

 

Section 5.1 EQUITY LINES AND CONVERTIBLE NOTES. The Company covenants and agrees
that it will not, while any Note remains outstanding, without the prior
unanimous written consent of the Purchasers, enter into any equity line of
credit agreement with any other party or have any Variable Security Holders,
excluding the Purchasers, without the Purchasers’ prior unanimous written
consent, which consent may be granted or withheld in the Purchasers’ sole and
absolute discretion; provided that such arrangements evidenced by written
agreements that exist as of the Execution Date shall not be subject to the
provisions of this Section 5.1.

 

Section 5.2 FILING OF CURRENT REPORT. The Company agrees that, if required under
applicable laws and regulations, it shall file a Current Report on Form 8-K,
including the Transaction Documents as exhibits thereto, with the SEC within the
time required by the Exchange Act, relating to the transactions contemplated by,
and describing the material terms and conditions of, the Transaction Documents
(the “Current Report”). The Company shall permit the Purchasers to review and
comment upon the final pre-filing draft version of the Current Report at least
two (2) Trading Days prior to its filing with the SEC, and the Company shall
give reasonable consideration to all such comments. Each Purchaser shall use its
reasonable best efforts to comment upon the final pre-filing draft version of
the Current Report within one (1) Trading Day from the date the Purchaser
receives it from the Company.

 



-10-

 

 

Section 5.3 DUE DILIGENCE; CONFIDENTIALITY; NON-PUBLIC INFORMATION. Each
Purchaser shall have the right, from time to time as the Purchaser may
reasonably deem appropriate, to perform reasonable due diligence on the Company
during normal business hours. The Company, each Subsidiary and their respective
officers and employees shall provide information and reasonably cooperate with
the Purchaser in connection with any reasonable request by the Purchaser related
to the Purchaser’s due diligence of the Company. The Company agrees not to
disclose any Confidential Information of any Purchaser to any third party,
except for attorneys, accountants, advisors who have a need to know such
Confidential Information and are bound by confidentiality, and shall not use any
Confidential Information for any purpose other than in connection with, or in
furtherance of, the transactions contemplated hereby. The Company acknowledges
that the Confidential Information of each Purchaser shall remain the property of
the Purchaser and agrees that it shall take all reasonable measures to protect
the secrecy of any Confidential Information disclosed by the Purchaser. The
Company confirms that neither it nor any other Person acting on its behalf shall
provide any Purchaser or its agents or counsel with any information that
constitutes or might constitute material, non-public information, unless a
simultaneous public announcement thereof is made by the Company in the manner
contemplated by Regulation FD. In the event of a breach of the foregoing
covenant by the Company or any Person acting on its behalf (as determined in the
reasonable good faith judgment of any Purchaser), in addition to any other
remedy provided herein or in the Note, each Purchaser shall have the right to
make a public disclosure, in the form of a press release, public advertisement
or otherwise, of such material, non-public information without the prior
approval by the Company; provided the Purchaser shall have first provided notice
to the Company that it believes it has received information that constitutes
material, non-public information, the Company shall have at least twenty-four
(24) hours to publicly disclose such material, non-public information prior to
any such disclosure by the Purchaser, and the Company shall have failed to
publicly disclose such material, non-public information within such time period.
No Purchaser shall have any liability to the Company, any Subsidiary, or any of
their respective directors, officers, employees, stockholders, affiliates or
agents, for any such disclosure. The Company understands and confirms that each
Purchaser shall be relying on the foregoing covenants in effecting transactions
in securities of the Company.

 

Section 5.4 TAXES. The Company shall pay any and all transfer, stamp or similar
taxes that may be payable with respect to the issuance and delivery of each
Note.

 

Section 5.5 Use of Proceeds. The Company shall use the proceeds from the sale of
the Notes for working capital and other general corporate purposes and shall
not, directly or indirectly, use such proceeds for any loan or advances to, or
investment in, or the repayment of any debts to, any of its officers, directors
or affiliates or any other corporation, partnership, enterprise or other Person.

 

Section 5.6 EXCLUSIVITY OF OTHER OFFERINGS. While any Notes are outstanding, if
the Company has a bona fide offer of financing from any 3rd party comprised of
any securities offering that the Company intends to act upon (including but not
limited to equity, debt or equity-linked securities financings) then the Company
must first offer such opportunity to the Purchasers to provide financing to the
Company on the same or similar terms as each respective 3rd party’s terms, by
delivering written notice thereof to the Purchasers. Should the Purchasers be
unwilling or unable to provide such capital or financing to the Company within
thirty (30) Trading Days from Purchasers’ receipt of the written offer notice
from the Company, then the Company may obtain such capital or financing from
that respective 3rd party upon the exact same terms and conditions offered by
the Company to the Purchasers, which transaction must be completed within 10
days after Purchasers’ declining of the offer (“3rd Party Option Period”). If
the Company does not receive the financing from the respective 3rd party within
the 3rd Party Option Period, then the Company must again offer the financing
opportunity to the Purchaser as described above, and the process detailed above
shall be repeated.

 



-11-

 

 

Article VI

CONDITIONS TO CLOSING

 

Section 6.1 CONDITIONS PRECEDENT TO THE OBLIGATION OF COMPANY TO SELL THE NOTES.
The obligation of the Company hereunder to sell the Notes is subject to the
satisfaction of each of the following conditions:

 

(a) ACCURACY OF PURCHASERS’ REPRESENTATIONS AND WARRANTIES. The representations
and warranties of each Purchaser shall be true and correct in all material
respects as of the Execution Date and as of the date of the Closing as though
made at each such time.

 

(b) PERFORMANCE BY PURCHASERS. The Purchasers shall have performed, satisfied
and complied in all respects with all covenants, agreements and conditions
required by this Agreement to be performed, satisfied or complied with by the
Purchasers at or prior to the Closing.

 

Section 6.2 CONDITIONS PRECEDENT TO THE OBLIGATION OF PURCHASERS TO PURCHASE THE
NOTES. The obligation of the Purchasers hereunder to purchase the Notes is
subject to the satisfaction of each of the following conditions:

 

(a) ACCURACY OF THE COMPANY’S REPRESENTATIONS AND WARRANTIES. The
representations and warranties of the Company in this Agreement shall be true
and correct in all material respects as of the Execution Date and as of the
Closing Date.

 

(b) PERFORMANCE BY THE COMPANY. The Company shall have performed, satisfied and
complied in all material respects with all covenants, agreements and conditions
required by this Agreement to be performed, satisfied or complied with by the
Company.

 

(c) NO INJUNCTION. No statute, rule, regulation, executive order, decree, ruling
or injunction shall have been enacted, entered, promulgated or adopted by any
court or governmental authority of competent jurisdiction that prohibits or
directly and materially adversely affects any of the transactions contemplated
by the Transaction Documents, and no proceeding shall have been commenced that
may have the effect of prohibiting or materially adversely affecting any of the
transactions contemplated by the Transaction Documents.

 

(d) ADVERSE CHANGES. Since the date of filing of the Company’s most recent SEC
Document, no event that had or is reasonably likely to have a Material Adverse
Effect has occurred.

 

(e) NO SUSPENSION OF TRADING IN OR DELISTING OF COMMON STOCK. The trading of the
Common Stock shall not have been suspended by the SEC, the Principal Market or
FINRA, or otherwise halted for any reason, and the Common Stock shall have been
approved for listing or quotation on and shall not have been delisted from the
Principal Market.

 

(f) SEC DOCUMENTS. All reports, schedules, registrations, forms, statements,
information and other documents required to have been filed by the Company with
the SEC pursuant to the reporting requirements of the Exchange Act (other than
Forms 8-K) shall have been filed with the SEC within the applicable time periods
prescribed for such filings under the Exchange Act.

 



-12-

 

 

(g) NO VIOLATION. No litigation, statute, regulation, order, guidance, decree,
writ, ruling or injunction shall have been enacted, entered, promulgated,
threatened or endorsed by any federal, state, local or foreign court or
governmental authority of competent jurisdiction, including, without limitation,
the SEC, which prohibits the consummation of or which would materially modify or
delay any of the transactions contemplated by the Transaction Documents.

 

(h) GOOD STANDING. The Company shall have delivered to SBI a certificate of good
standing issued by the State of Delaware, dated within five days prior to the
Execution Date.

 

(i) BOARD APPROVAL. The Company shall deliver executed copies of its board
consent authorizing the transactions contemplated by this Agreement and
approving the Transaction Documents.

 

(j) DELIVERY OF NOTES. The Company shall have delivered to each Purchaser its
duly executed Note.

 

(k) DELIVERY OF WARRANTS. The Company shall have delivered to each Purchaser its
duly executed Warrant.

 

(l) DELIVERY OF TRANSFER AGENT INSTRUCTIONS. The Company shall have delivered to
each Purchaser irrevocably transfer agent instructions (the “TA Letter”)
executed by the Company and its transfer agent in the form attached hereto as
Exhibit C.

 

Article VII

NOTICES; INDEMNIFICATION

 

Section 7.1 NOTICES. All notices, demands, requests, consents, approvals, and
other communications required or permitted hereunder shall be in writing and,
unless otherwise specified herein, shall be (a) personally served, (b) deposited
in the mail, registered or certified, return receipt requested, postage prepaid,
(c) delivered by reputable air courier service with charges prepaid, or (d)
transmitted by hand delivery, facsimile, or e-mail as a PDF, addressed as set
forth below and on the Schedule of Purchasers, or to such other address as such
party shall have specified most recently by written notice given in accordance
herewith. Any notice or other communication required or permitted to be given
hereunder shall be deemed effective (i) upon hand delivery or delivery by e-mail
at the address designated below (if delivered on a business day during normal
business hours where such notice is to be received), or the first business day
following such delivery (if delivered other than on a business day during normal
business hours where such notice is to be received) or (ii) on the second
business day following the date of mailing by express courier service or on the
fifth business day after deposited in the mail, in each case, fully prepaid,
addressed to such address, or upon actual receipt of such mailing, whichever
shall first occur.

 

The addresses for such communications shall be:

 

If to the Company:

 

Bridgeway National Corp.

1015 15th Street NW Suite 1030

Washington, DC 20005

Attention: Eric Blue, CEO

E-mail: eric.blue@bridgewaynational.com

Phone: 214-205-6215

 



-13-

 

 

If to SBI:

 

SBI Investments LLC, 2014-1

107 Grand Street, 7th Floor

New York, NY 10013

Email: jjuchno@seaotterglobal.com

Phone: 646.401.4216

Attention: Jonathan Juchno, Principal

 

with a copy to (that shall not constitute notice)

 

K&L Gates LLP

200 S. Biscayne Blvd., Suite 3900

Miami, FL 33131

E-mail: john.owens@klgates.com

Phone: 305.539.3328

Attention: John D. Owens, III, Esq.

 

If to the Purchasers: as set forth on the Schedule of Purchasers

 

Any party hereto may from time to time change its address or e-mail for notices
under this Section 7.1 by giving at least ten (10) days’ prior written notice of
such changed address to the other parties hereto.

 

Section 7.2 INDEMNIFICATION. Each party hereto (an “Indemnifying Party”) agrees
to indemnify and hold harmless each other party along with its officers,
directors, employees, and authorized agents, and each Person or entity, if any,
who controls such party within the meaning of Section 15 of the Securities Act
or Section 20 of the Exchange Act or the rules and regulations thereunder (an
“Indemnified Party”) from and against any Damages, joint or several, and any
action in respect thereof to which the Indemnified Party becomes subject to,
resulting from, arising out of or relating to any misrepresentation, breach of
warranty or nonfulfillment of or failure to perform any covenant or agreement on
the part of the Indemnifying Party contained in this Agreement.

 

Article VIII

MISCELLANEOUS

 

Section 8.1 GOVERNING LAW. All questions concerning the construction, validity,
enforcement and interpretation of the Transaction Documents shall be governed by
and construed and enforced in accordance with the internal laws of the State of
New York, without regard to any principles of conflicts of law.

 

Section 8.2 Jurisdiction. Each party agrees that all legal actions, suits,
proceedings and claims concerning the interpretations, enforcement and defense
of the transactions contemplated by this Agreement and any other Transaction
Documents (whether brought against a party hereto or its respective affiliates,
directors, officers, shareholders, partners, members, employees or agents) shall
be commenced exclusively in the state and federal courts sitting in the City of
New York, New York. Each party hereby irrevocably submits to the exclusive
jurisdiction of the state and federal courts sitting in the City of New York,
Borough of Manhattan for the adjudication of any dispute hereunder or in
connection herewith or with any transaction contemplated hereby or discussed
herein (including with respect to the enforcement of any of the Transaction
Documents), and hereby irrevocably waives, and agrees not to assert in any
action or proceeding, any claim that it is not personally subject to the
jurisdiction of any such court, that such action or proceeding is improper or is
an inconvenient venue for such proceeding. Each party hereby irrevocably waives
personal service of process and consents to process being served in any such
action or proceeding by mailing a copy thereof via registered or certified mail
or overnight delivery (with evidence of delivery) to such party at the address
in effect for notices to it under this Agreement and agrees that such service
shall constitute good and sufficient service of process and notice thereof.
Nothing contained herein shall be deemed to limit in any way any right to serve
process in any other manner permitted by law. If any party shall commence an
action or proceeding to enforce any provisions of the Transaction Documents,
then, in addition to the obligations of the Company elsewhere in this Agreement,
the prevailing party in such action or proceeding shall be reimbursed by the
non-prevailing party for its reasonable attorneys’ fees and other costs and
expenses incurred with the investigation, preparation and prosecution of such
action or proceeding.

 



-14-

 

 

Section 8.3 JURY TRIAL WAIVER. THE COMPANY AND EACH PURCHASER HEREBY WAIVE A
TRIAL BY JURY IN ANY ACTION, PROCEEDING OR COUNTERCLAIM BROUGHT BY ANY OF THE
PARTIES HERETO AGAINST ANY OTHER IN RESPECT OF ANY MATTER ARISING OUT OF OR IN
CONNECTION WITH THE TRANSACTION DOCUMENTS.

 

Section 8.4 ASSIGNMENT. This Agreement shall be binding upon and inure to the
benefit of the Company and each Purchaser and their respective assignees or
successors. Neither this Agreement nor any rights of the Company hereunder may
be assigned by the Company to any other Person. This Agreement and any rights of
a Purchaser hereunder may be assigned by the Purchaser to any assignee of such
Purchaser’s Note.

 

Section 8.5 NO THIRD PARTY BENEFICIARIES. This Agreement is intended for the
benefit of the Company and each Purchaser and their respective assignees or
successors, and is not for the benefit of, nor may any provision hereof be
enforced by, any other Person.

 

Section 8.6 ENTIRE AGREEMENT. The Transaction Documents, together with the
exhibits and schedules thereto, contain the entire understanding of the Company
and each Purchaser with respect to the matters covered herein and therein and
supersede all prior agreements and understandings, oral or written, with respect
to such matters, which the parties acknowledge have been merged into such
documents, exhibits and schedules.

 

Section 8.7 FEES AND EXPENSES. Except as expressly set forth in the Transaction
Documents or any other writing to the contrary, each party shall pay the fees
and expenses of its advisers, counsel, accountants and other experts, if any,
and all other expenses incurred by such party incident to the negotiation,
preparation, execution, delivery and performance of this Agreement. The Company
shall pay all stamp taxes and other taxes and duties levied in connection with
the delivery of the Note to the Purchasers. In addition, SBI shall be entitled
to a $20,000.00 credit added to the principal amount of its Note for its legal
fees.

 

Section 8.8 COUNTERPARTS. This Agreement may be executed in multiple
counterparts, each of which may be executed by less than all of the parties and
shall be deemed to be an original instrument which shall be enforceable against
the parties actually executing such counterparts and all of which together shall
constitute one and the same instrument. This Agreement may be delivered to the
other parties hereto by e-mail of a copy of this Agreement bearing the signature
of the parties so delivering this Agreement.

 

Section 8.9 SEVERABILITY. In the event that any provision of this Agreement
becomes or is declared by a court of competent jurisdiction to be illegal,
unenforceable or void, this Agreement shall continue in full force and effect
without said provision; provided that such severability shall be ineffective if
it materially changes the economic benefit of this Agreement to any party.

 

Section 8.10 FURTHER ASSURANCES. Each party shall do and perform, or cause to be
done and performed, all such further acts and things, and shall execute and
deliver all such other agreements, certificates, instruments and documents, as
the other party may reasonably request in order to carry out the intent and
accomplish the purposes of this Agreement and the consummation of the
transactions contemplated hereby.

 



-15-

 

 

Section 8.11 NO STRICT CONSTRUCTION. The language used in this Agreement will be
deemed to be the language chosen by the parties to express their mutual intent,
and no rules of strict construction will be applied against any party.

 

Section 8.12 EQUITABLE RELIEF. The Company recognizes that in the event that it
fails to perform, observe, or discharge any or all of its obligations under this
Agreement, any remedy at law may prove to be inadequate relief to the
Purchasers. The Company therefore agrees that each Purchaser shall be entitled
to temporary and permanent injunctive relief in any such case without the
necessity of proving actual damages.

 

Section 8.13 TITLE AND SUBTITLES. The titles and subtitles used in this
Agreement are used for the convenience of reference and are not to be considered
in construing or interpreting this Agreement.

 

Section 8.14 AMENDMENTS; WAIVERS. No provision of this Agreement may be amended
other than by a written instrument signed by all parties hereto, and no
provision of this Agreement may be waived other than in a written instrument
signed by the party against whom enforcement of such waiver is sought. No
failure or delay in the exercise of any power, right or privilege hereunder
shall operate as a waiver thereof, nor shall any single or partial exercise of
any such power, right or privilege preclude other or further exercise thereof or
of any other right, power or privilege.

 

Section 8.15 PUBLICITY. The Company and the Purchasers shall consult with each
other in issuing any press releases or otherwise making public statements with
respect to the transactions contemplated hereby and no party shall issue any
such press release or otherwise make any such public statement, other than as
required by law, without the prior written consent of the other parties, which
consent shall not be unreasonably withheld or delayed, except that no prior
consent shall be required if such disclosure is required by law, in which such
case the disclosing party shall provide the other party with prior notice of
such public statement. Notwithstanding the foregoing, the Company shall not
publicly disclose the name of any Purchaser without the prior written consent of
the Purchaser, except to the extent required by law.

 

** Signature Page Follows **

 



-16-

 

 

IN WITNESS WHEREOF, the parties have caused this Agreement to be duly executed
by their respective officers thereunto duly authorized as of the Execution Date.

 

  COMPANY:         BRIDGEWAY NATIONAL CORP.         By:     Name: Eric Blue  
Title: Chief Executive Officer         SBI:         SBI INVESTMENTS LLC, 2014-1
        By:     Name: Jonathan Juchno   Title: Principal         OTHER
PURCHASERS:         OASIS CAPITAL, LLC         By:     Name: Adam Long   Title:
Managing Partner         CAVALRY FUND I LP         By: Cavalry Fund I Management
LLC   Its: General Partner         By:     Name: Thomas P. Walsh   Title:
Managing Partner

 

** Signature Page to Promissory Note Purchase Agreement **

 



 

 

 

SCHEDULE OF PURCHASERS

 

(1)  (2)   (3)    (4)   (5) Purchaser  Address, E-mail and Phone   

Aggregate
Note Face
Value1

    

Purchase Price

  

Number of

Warrant Shares

SBI Investments LLC, 2014-1  107 Grand Street, 7th Floor
New York, NY 10013
Email: jjuchno@seaotterglobal.com
Phone: 646.401.4216  $350,000.002   $300,000.00   1,842,105 Oasis Capital, LLC 
208 Ponce de Leon Avenue, Suite 1600
San Juan, PR 00918
Email: adam@oasis-cap.com
Phone: 816.960.0100  $330,000.00   $300,000.00   1,736,842 Cavalry Fund I LP  61
Kinderkamack Rd.
Woodcliff Lake, NJ 07677
Email: thomas@cavalryfund.com
Phone: 201.391.1839  $165,000.00   $150,000.00   868,421

 

1. Each Note Face Value has an original issuance discount of nine percent (9%).

2. Aggregate Note Face Value of the SBI Note includes $20,000.00 credit for
SBI’s legal expenses.

 



 

 

 

EXHIBIT A

 

FORM OF CONVERTIBLE PROMISSORY NOTE

 



 

 



 

EXHIBIT B

 

FORM OF WARRANT

 



 

 

 

EXHIBIT C

 

TRANSFER AGENT INSTRUCTIONS

 



 

 



 

SCHEDULES TO

 

PROMISSORY NOTE PURCHASE AGREEMENT

 



 

 

 

Schedule 4.7

 

N/A

 



 

 

 

Schedule 4.8

 

On October 24, 2019, Bridgeway National Corp. f/k/a Capital Park Holdings Corp.
(“Bridgeway” or the “Company”) entered into an equity purchase agreement (the
“Purchase Agreement”) with SBI Investments LLC, 2014-1, a statutory series of
Delaware limited liability company (“SBI”) and Oasis Capital, LLC, a Puerto Rico
limited liability company (“Oasis” and together with SBI, the “Investors”, and
each, an “Investor”), pursuant to which the Investors agreed to, in the
aggregate between the Investors, purchase from the Company up to Ten Million
Dollars ($10,000,000.00)(the “Maximum Commitment Amount”) of the Company’s
common stock, $0.001 par value per share (the “Common Stock”).

 

Concurrently with the execution of the Purchase Agreement, the Company, SBI and
Oasis entered into a Registration Rights Agreement, dated as of October 24, 2019
(the “Registration Rights Agreement”). Pursuant to the Registration Rights
Agreement, the Company shall by December 8, 2019, file with the SEC an initial
registration statement on Form S-1 covering the maximum number of Registrable
Securities (as defined below) as shall be permitted to be included in accordance
with applicable SEC rules, regulations and interpretations so as to permit the
resale of such Registrable Securities by the Investors, including but not
limited to under Rule 415 under the Securities Act at then prevailing market
prices (and not fixed prices), as mutually determined by both the Company and
the Investors in consultation with their respective legal counsel. “Registrable
Securities” means all of the Put Shares which have been, or which may, from time
to time be issued, including without limitation all of the shares of Common
Stock which have been issued or will be issued to an Investor under the Purchase
Agreement (without regard to any limitation or restriction on purchases), and
any and all shares of capital stock issued or issuable with respect to Put
Shares (as such terms are defined in the Purchase Agreement) issued or issuable
to an Investor, and shares of Common Stock issued to an Investor with respect to
the Put Shares and the Purchase Agreement as a result of any stock split, stock
dividend, recapitalization, exchange or similar event or otherwise, without
regard to any limitation on purchases under the Purchase Agreement.

 



 

 

 

 